Citation Nr: 0121053	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of exposure 
to carbon tetrachloride.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1950 
until December 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the appellant's claim for 
service connection for residuals of exposure to carbon 
tetrachloride.

In August 2000, the appellant submitted a VA Form 9 on which 
he did not indicate whether he wanted a hearing before the 
Board.  The next month, in response to a letter from the RO, 
he "withdrew" his request a hearing.  Therefore, the case 
is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant had active service from December 1950 until 
December 1954.

3.  During the appellant's period of service he was exposed 
to carbon tetrachloride.

4.  The appellant does not have current disability related to 
any in-service exposure to carbon tetrachloride.


CONCLUSION OF LAW

The criteria for a grant of service connection for a 
disability relating to exposure to carbon tetrachloride 
during service have not been met.  38 U.S.C.A. § 1155; 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 
3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.31, 
4.41, 4.45, 4.59, 4.71, VAOPGCPREC 23-97 (July 1, 1997, 
revised July 24, 1997) and VAOPGCPREC 9-98 (August 14, 1998), 
62 Fed. Reg. 63604 (1997) (Precedent Opinion of the General 
Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for residuals of 
exposure to carbon tetrachloride is denied.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the appellant's claim for 
compensation relating from his exposure to carbon 
tetrachloride during service have been properly developed and 
that no useful purpose would be served by remanding this case 
with directions to provide further assistance to the 
appellant.  The record does not indicate that there are 
additional relevant records that could be obtained.  
Consequently, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist the appellant has been satisfied.  38 U.S.C. §§ 5102, 
5103, 5103A and 5107.

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  In this case, 
the VA's duties with respect to the appellant's claim have 
been fulfilled.

Unfortunately, the National Personnel Records Center reported 
in 1975 that it did not have the veteran's service medical 
records, and that any such records on file at that facility 
were apparently lost in a fire at that facility in July 1973.  

As for post-service medical records, the Board has reports 
from two separate VA examinations referencing the appellant's 
claim.  The record also contains medical records and reports 
from private physicians.  The Board finds that this 
information, taken as a whole, is sufficient for a complete 
analysis of the appellant's claim.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, service connection may also be granted for a 
chronic disease that is manifested to a degree of 10 percent 
disabling within one-year following the veteran's release 
from active duty.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

To support his claim that various current medical problems 
are due to his exposure to carbon tetrachloride in service, 
the veteran has submitted statements, dated in 1999, from a 
fellow service member concerning the use of carbon 
tetrachloride in their cleaning process during military 
service.  The veteran has also submitted statements dated in 
October 1999 and March 2000 from James R. Harbin, D.O.

In his earlier statement, Dr. Harbin indicated that the 
veteran had re-established himself as a patient in the 
doctor's office.  Dr. Harbin discussed the veteran's use of 
carbon tetrachloride in service.  He concluded:

Because of the circumstances of this patient's exposure to 
carbon tetrachloride, and the subsequent development of 
diabetes mellitus, organic heart disease, stroke, memory 
loss, dizziness, and other numerous medical problems, we feel 
that this patient has, within reasonable medical certainty, 
suffered adverse health conditions, as a result of his 
exposure to carbon tetrachloride during 
his active military service in the United 
States Air Force.

In his second statement, Dr. Harbin cited to Harrison's 
Principal's of Internal Medicine, 9th edition, and the 
Textbook of Internal Medicine, 3rd edition, by William N. 
Kelley, to support his conclusion that the veteran's organic 
heart disease, angina, memory loss, confusion, dizziness, and 
parastesias of the lower extremities resulted from his 
exposure to carbon tetrachloride while in military service.  
Unfortunately, the record does not contain copies of the 
pages to which Dr. Harbin refers.

The medical evidence against the veteran's claim consists 
primarily of opinions of two VA examiners in June 2000.  One 
examiner expressed the opinion that the veteran's current 
medical problems were not related to carbon tetrachloride 
exposure in the early 1950s.  He stated:

This gentleman was exposed to carbon 
tetrachloride when he was in service from 
1950 to 1954.  This can cause acute 
hepatotoxicity.  I do not think that his 
current heart disease is related to 
carbon tetrachloride exposure and I do 
not think there is evidence that his 
kidney disease is related to carbon 
tetrachloride exposure and at this point, 
there is no evidence that he has any 
liver disease.

The other VA examiner expressed the opinion

that none of these problems can be 
related scientifically to carbon 
tetrachloride exposure in the 1950s.  
This man's problems are secondary to 
diabetes mellitus and atherosclerosis.  
There is no scientific evidence that the 
examiner is aware of that relates these 
problems to remote carbon tetrachloride 
exposure.  Exposure to hydrocarbon 
solvents, such as carbon tetrachloride, 
can cause problems with mentation and an 
acute axonopathic peripheral neuropathy.  
However, symptoms of such a toxic 
encephalopathy and peripheral neuropathy 
begin at the time of exposure to the 
hydrocarbon solvent.  These symptoms then 
tend to improve, and often resolve, 
following exposure to the hydrocarbon 
solvent.

In weighing Dr. Harbin's statements against those of the VA 
examiners, the Board first notes that it is not required to 
accept physicians' opinions that are based upon the 
appellant's recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).  The evidence does not show that Dr. Harbin 
reviewed the appellant's medical records or any other related 
documents, which would have enabled him to form an opinion on 
an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  In 
contrast, the VA examiners did review the veteran's claims 
folder.

Although Dr. Harbin's statements are not entirely clear as to 
which of the veteran's current disabilities he attributes 
directly to the veteran's in-service exposure to carbon 
tetrachloride, the VA examiners are quite clear in their 
opinions that the veteran's current medical problems are 
unlikely to be related to his exposure to carbon 
tetrachloride more than 40 years ago.  Their statements are 
well reasoned.  Moreover, they are supported by the earlier 
post-service medical records, which do not show the presence 
earlier of, e.g., diabetes mellitus, organic heart disease, 
stroke, memory loss, or dizziness, which Dr. Harbin suggests 
are related to carbon tetrachloride exposure in the early 
1950s.  The VA doctors point out that it is unlikely that the 
later development of the veteran's current problems is 
related to the in-service carbon tetrachloride exposure.  The 
Board notes that although the record indicates current 
symptomatology, the record fails to demonstrate continuous 
symptomatology of a nature that is associated with exposure 
to carbon tetrachloride.  One VA examiner also notes that the 
veteran does not show current evidence of liver disease, 
whereas exposure to carbon tetrachloride can cause acute 
hepatotoxicity.  Both VA examiners are clear that a 
legitimate basis can not be made connecting the appellant's 
current medical difficulties to his time in service.

After considering all the evidence and weighing the medical 
opinions of record, the Board finds that the preponderance of 
the evidence is against a conclusion that the appellant has a 
disability relating to his exposure to carbon tetrachloride.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

The appellant's claim for service connection for residuals of 
exposure to carbon tetrachloride is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

